Exhibit 10.5

 

[g148231kmi001.jpg]

 

February 9, 2009

 

Philo Pappas

14 Copeland Drive

Bedford, MA 01730

 

Dear Philo,

 

Congratulations! On behalf of Michaels Stores Procurement Company, I am pleased
to confirm your offer for the position of Executive Vice President — Category
Management, reporting directly to Brian Cornell with the effective date of
February 23, 2009, unless otherwise agreed upon. Pursuant to the successful
completion of your background investigation and verification of information
provided us in your employment application, and contingent upon approval by the
Board of Directors, the following confirms the details of our offer:

 

Base Salary

Effective your first day of employment, your bi-weekly salary will be $14,423.10
($375,000.06 annualized).  Your salary increases will be consistent with our
policy of advancement on an individual basis and will be prorated in accordance
with your start date and company guidelines.  Members of our corporate staff
typically receive their annual performance appraisal in April, based upon their
results during the prior fiscal year.  Given the timing of your start date, your
first formal appraisal and any prorated merit increase is expected to occur in
April of 2010.

 


BONUS

You will be eligible to participate in our Executive Vice President Bonus Plan
in Fiscal Year 2009, which is based upon your results regarding established
bonus criteria associated with the bonus plan for your position.  In this plan
you have the potential to earn a max bonus payout up to 100% of your eligible
base salary.  Of the 100% (max) potential, 50% (target) is for attaining plan
results, and an additional 50% is allocated for attaining results above the
plan.  Bonus payments normally occur in April of each year and will be prorated
in accordance with your actual time in the position and are scaled according to
the year end level of performance achieved, in accordance with your Bonus Plan.

 

Sign-on Bonus

Payable within (30) days of your start date, you will receive a one-time sign-on
bonus of $20,000.00 (net).  Please note, in accordance with company policy, any
associate who voluntarily leaves the company or is terminated for misconduct
within 12 months from the start date will be required to reimburse the company
for any and all monies paid for a sign-on bonus.

 

Long Term Incentive Plan and Co-Investment Opportunity

·                  As an Executive Vice President, you will be eligible to
participate in the 2006 Equity Incentive Plan. Attached is a Compensation
Illustration which describes the proposed Executive Vice President stock option
grant level and the equity potential of such option grant. This illustration is
not and shall not be considered to be an offer of securities.

 

·                  In addition, you will be eligible to participate in the
Management Co-Investment Program, subject to satisfaction of the co-investment
terms and conditions, including your qualification as an appropriate investor
under securities laws.  This illustration is not and shall not be considered to
be an offer of securities.

 

·                  As we discussed, the company anticipates the completion of an
updated valuation within the next 60 days.  Within 30 days following the
completion of the valuation, as part of your new hire offer, the company will
grant you a one-time restricted stock award in the value of $50,000, with the
number of shares calculated based upon the new valuation, pursuant to the terms
of the Restricted Stock Agreement.

 

--------------------------------------------------------------------------------


 


RELOCATION

·      You will be provided $22,000 net to cover all of your living expenses,
any miscellaneous relocation expenses, and temporary housing expenses beyond the
first 90-day period provided by the Company.

 

·                  During your interim living period, Michaels will pay for two
trips a month for up to six months for home visits and/or house hunting trips in
the Dallas-Fort Worth area.  These trips are considered taxable income, and will
be grossed up.

 

·      You will be provided up to six months of corporate apartment housing in
the Dallas-Fort Worth area during the period of time before you have relocated
your household to a local residence.  This relocation expense is considered
taxable income, and will be grossed up.

 

·                  Michaels will cover reasonable and customary closing costs
(excluding discount points, hazard insurance, deposits and other prepaid
expenses) associated with the sale of your existing primary residence in
Bedford, MA and the purchase of a new residence in the Dallas-Fort Worth area. 
This relocation expense is considered taxable income, and will be grossed up.

 

·                  Michaels will arrange for and cover the costs of packing and
transporting your household goods.  This expense is not considered taxable.

 

·                  Contact our Relocation Administrator, Susann Fortney, at
972.409.1505 to initiate your move.  Susann will make a copy of the Relocation
policy available to you.

 

·                  Please note an associate who voluntarily leaves the company
or is terminated for gross misconduct within 12 months from the date of the last
relocation payment on his/her behalf, will be required to reimburse the company
for all related payments.

 


BENEFITS

·      You and your family will be eligible to participate in our comprehensive
executive medical, dental and vision plans at no cost to you. The medical and
dental plans provide for all medically necessary care without a deductible or
coinsurance.  Your coverage will begin on your first day of employment, after
completing our enrollment process.   Additionally, after 90 days, you will
receive at no cost $50,000 of Basic Life Insurance and Accidental Death and
Dismemberment coverage.  You may also purchase group supplemental life insurance
for yourself, your spouse and any dependents and participate in our flexible
spending accounts.

 

·                  Through our Executive Life and Savings Program, you will be
covered for $1,000,000 of company paid Group Variable Universal Life Insurance
upon starting work for Michaels Stores.  This coverage also provides
a tax-advantaged opportunity for savings, including an employer match so that
your contributions up through 6% of eligible earnings can be matched at 50%
between this program and the 401(k) Plan.

 

·                  You will also be enrolled, at no cost to you, in our
Executive Short Term Disability Plan and Executive Long Term Disability Coverage
on your first day of active employment.

 

·                  You and your spouse are also eligible for an annual Executive
Physical at the Cooper Clinic.

 

·                  After you have completed six months of active service, you
will be eligible to participate in our 401(k) Plan.  This plan offers you a 50%
match on the first 6% of your earnings that you contribute to the Plan, a
variety of investment options, and the flexibility to perform daily fund
transfers.  During calendar year 2009, the IRS allows you to contribute a
maximum of $16,500 pre-tax dollars to the Plan; however, you may be limited to a
lesser amount due to the IRC discrimination testing results each year.  The
Highly Compensated Employee (HCE) 401(k) contribution limit for 2009 is 2%. You
may rollover any distribution from a prior employer’s qualified retirement plan
immediately without waiting six months.

 

2

--------------------------------------------------------------------------------


 

·      You will be eligible to receive three (3) weeks of paid vacation in your
first year of employment, following your 90th day of employment.  Additional
vacation time will be earned in accordance with company policy.

 

·                  Sick days and personal days will be earned in accordance with
company policy.

 

·                  With certain restrictions, you will be entitled to receive a
25% discount on merchandise purchased in our Michaels and Aaron Brothers stores.

 

·                  As we discussed, our executive benefits are currently under
review and the above reflects our current Executive Vice President level
benefits package.  As an Executive Vice President, your benefits offering will
be commensurate with your position as an Executive Vice President of Michaels.

 

Confidentiality and At Will

During your employment with Michaels you will receive confidential, proprietary
and trade secret information.  Michaels has a vital interest in maintaining its
confidential information.  Accordingly, we will rely upon you to protect the
confidentiality such information obtained during your employment.

 

This is an at-will employment relationship, and either you or Michaels may
terminate the relationship for any reason, with or without cause, and with or
without notice.  As an Executive Vice President, you are eligible to participate
in our Officer Severance Plan, pursuant to the terms and conditions of that
plan.

 

Philo, it goes without saying that we look forward to having you join the
Michaels team and look forward to receiving your positive response to this
offer.  On your first day of employment you will need to bring acceptable forms
of identification for I-9 verification purposes.  If you have any questions,
please contact me at 972-409-5200.

 

Sincerely,

 

 

Shawn Hearn

Senior Vice President — Human Resources

 

Attachments

 

cc:        Brian Cornell

 

RESPONSE TO OFFER FORM

Please indicate your agreement to the above by signing and dating below.  Return
the signed documents to Michelle Gadison via fax number (972) 409-1772 and US
mail the original to:

 

Michaels, 8000 Bent Branch Drive, Irving, TX 75063

Attention: Michelle Gadison

 

I, Philo Pappas accept the offer extended to me by Michaels under the terms
outlined in this letter.

(Printed Name)

 

 

/s/ Philo Pappas

 

February 10, 2009

 

 

(SIGNATURE)

 

(DATE)

 

Please retain a copy of this document for your records.

Payment of compensation or benefits (other than base pay) is subject to the
eligibility provisions, individual benefit elections and other terms of the
plans as they apply.  For clarification or details concerning any of the plans,
refer to the Plan document.  In the event of a conflict between this document
and the Plan document, the Plan document will control, since this is an offer
letter and is only considered a summary of Plan Features.  Michaels Stores Inc.
reserves the right to change or cancel any plan details outlined in this offer
letter for any reason in accordance with federal, state or local laws.

 

3

--------------------------------------------------------------------------------